In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00201-CV

CENTURY SPORTS WEARS, INC. D/B/A              §   On Appeal from the 362nd District Court
WYNFORD WHOLESALE, PERVEZ
DAREDIA, AND ASHRAF DAREDIA,
Appellants                                    §   of Denton County (19-3906-362)


V.                                            §   April 29, 2021
WALLIS BANK F/K/A WALLIS STATE
BANK, Appellee                                §   Memorandum Opinion by Justice Wallach


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellants Century Sports Wears, Inc. d/b/a

Wynford Wholesale, Pervez Daredia, and Ashraf Daredia shall pay all of the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mike Wallach___________________
   Justice Mike Wallach